                Case: 3:19-cv-00434-JZ Doc #: 43-1 Filed: 07/15/19 1 of 5. PageID #: 498


Sarah Skow

From:                             Sarah Skow
Sent:                             Friday, May 24, 2019 1:05 PM
To:                               Fusonie, Thomas H.(thfusonie@vorys.com); Herlihy, Kimberly Weber
                                  (KWHerlihy@vorys.com); Shuey, Daniel E.(deshuey@vorys.com)
Cc:                               Gerald Kowalski
Subject:                          Drewes Farms Partnership v. City of Toledo -- Case No. 19 CV 434


Good afternoon, Counsel.

We write to follow up regarding the information and documents related to the standing issues we discussed with the
Court pertaining to Plaintiff Drewes Farms Partnership ("DFP"), and the Court's subsequent May 20th order about the
production of such materials by June 7th.

The information and documents Defendant has requested relate to DFP's complaint and include:

•      The governing documents for DFP's partnership, including any corporate or entity documents;
•      Identification of each of DFP's locations;
•      Documents related to the ownership of each of DFP's locations;
•      Identification of each of DFP's tenants at each location;
•      Documents related to the tenants at each DFP location, including the "numerous leases," and the manure
fertilization applied by the Wood County dairy farm to the Farm Property;
•      Documents regarding any fertilization requirements for any DFP location;
•      All Fertilizer Application Certificate(s);
•      Documents related to any edge of field study;
•      Any referenced Contracts, including referenced production contracts;
•      Documents related to the best practices referred to in the complaint, including the Variable Rate Technology and
Tri-State Fertilizer Recommendations employed by DFP;
•      Documents related to DFP's fertilization practices and the scientific recommendations made to DFP;
•      Any certificates that DFP claims may be impacted by LEBOR;
•      Documents related to the risk(s) the City of Toledo's actions have allegedly caused DFP;
•      Documents regarding the alleged investment DFP has made in its fertilizer practices;
•      Documents regarding the Ohio Department of Agriculture's recognition of DFP;
•      Documents regarding DFP's certification under the Ohio Agricultural Stewardship Verification Program;
•      All documents related to any real or perceived harm or damage DFP alleges may be due to LEBOR; and
•      Documents regarding the payment of DFP's attorneys fees, including engagement or retention agreements.

Per the Court's May 20, 2019 Order, the City reiterates as it did in our May 9, 2019 correspondence to you and in our
May 17th call with the Court, the City cannot agree to the questions and proposed stipulations you raised by your April
9th correspondence. Because LEBOR was passed by a duly-authorized citizens' initiative petition, and is now part of the
City's Charter, the City cannot now answer or agree to the 24 issues you have proposed for a consent decree, because
that would improperly amend or repeal LEBOR without a general vote of the people of Toledo on the same. See, Ohio
Constitution, Article XVIII, §9, and City of Toledo Charter, Chapter V.

Please let us know when we can expect to begin receiving the rolling production of the requested information and
documents. Have a nice weekend.
                                                                                                      EXHIBIT
Sincerely,
                                                                                                        A
                Case: 3:19-cv-00434-JZ Doc #: 43-1 Filed: 07/15/19 2 of 5. PageID #: 499

Sarah



Sarah K. Skow
Attorney at Law
Spengler Nathanson P.L.L.
900 Adams Street
Toledo, Ohio 43604
sskow@snlaw.com
http://www.snlaw.com

Phone:(419) 252-6235
Fax:(419) 241-8599

CONFIDENTIALITY NOTICE: This transmission is intended only for the addressee shown above. It may contain
information that is privileged, confidential, or otherwise protected from disclosure. If you are not the intended recipient,
please do not read, copy, or use it, and do not disclose it to others. Please notify the sender of the delivery error by
replying to this message and then delete it from your system.




                                                             2
                Case: 3:19-cv-00434-JZ Doc #: 43-1 Filed: 07/15/19 3 of 5. PageID #: 500


Sarah Skow

From:                              Sarah Skow
Sent:                              Tuesday, June 25, 2019 5:38 PM
To:                                'Shuey, Daniel E.'; Daniel J. Martin; Gregg H. Bachmann; Gerald Kowalski
Cc:                                Fusonie, Thomas H.; Herlihy, Kimberly Weber;Ingram, Christopher L.
Subject:                           RE: Drewes Farms Partnership, et al. v. Toledo


Dear Counsel,

On May 24, 2019, following up on our May 17th conference call with the Court and the Court's May 20th Order, I wrote to
confirm the information and documents that the City seeks in discovery pertaining to Drewes Farms Partnership's
("DFP") standing in this action; DFP did not object to the documents and information requested.

DFP's 3 partial productions do not contain many items which we requested that are related to issues pertaining to DFP's
standing in this action.

Specifically, we do not believe that we have the following items which we previously requested:

•      Documents related to the manure fertilization applied by the Wood County dairy farm to the Farm Property;
•      All Documents regarding any fertilization requirements for any DFP location;
•      Documents related to any edge of field study;
•      Documents related to the best practices referred to in the complaint, including the Variable Rate Technology and
Tri-State Fertilizer Recommendations employed by DFP;
•      Documents related to DFP's fertilization practices and the scientific recommendations made to DFP;
•      Any certificates that DFP claims may be impacted by LEBOR;
•      Documents related to the risk(s) the City of Toledo's actions have allegedly caused DFP;
•      Documents regarding the alleged investment DFP has made in its fertilizer practices;
•      Documents regarding the Ohio Department of Agriculture's recognition of DFP;
•      Documents regarding DFP's certification under the Ohio Agricultural Stewardship Verification Program; and
•      All documents related to any real or perceived harm or damage DFP alleges may be due to LEBOR;

If any of the above items were produced in the May 28, May 31, or June 7 partial productions, please identify the Bates
Numbers for the documents and the corresponding category above.

To date, we have not received any of the requested documents about the payment of DFP's attorneys fees, including
engagement or retention agreements, which we requested during our conference call with Judge Zouhary and which
pertain to the real party in interest and DFP's standing on the section 1988 claim. If DFP is dismissing its section 1988
claim for attorneys' fees please let us know and we will follow up accordingly.

We request that you provide us with these documents no later than Friday, June 28th. We would prefer not having to
bring these issues to the Court, but will do so to ensure that the City has the documents it requested regarding DFP's
standing before proceeding further in motion practice.

Thank you.

Sincerely,

Sarah
                Case: 3:19-cv-00434-JZ Doc #: 43-1 Filed: 07/15/19 4 of 5. PageID #: 501




                L.ER
             -1 ANSON



Sarah K. Skow
Attorney at Law

Spengler Nathanson P.L.L.
900 Adarns Street
Toledo, Ohio 43604
sskow(&snlaw.cona
http://www.snlaw.com

Phone:(419) 252-6235
Fax:(419) 241-8599

CONFIDENTIALITY NOTICE: This transmission is intended only for the addressee shown above. It may
contain inforniation that is privileged, confidential, or otherwise protected from disclosure. If you are not the
intended recipient, please do not read, copy, or use it, and do not disclose it to others. Please notify the sender of
the delivery error by replying to this message and then delete it from your system.


From: Shuey, Daniel E. [mailto:deshuey@vorys.com]
Sent: Friday, June 07, 2019 4:23 PM
To: Daniel J. Martin; Gregg H. Bachmann; Sarah Skow; Gerald Kowalski
Cc: Fusonie, Thomas H.; Herlihy, Kimberly Weber; Ingram, Christopher L.
Subject: Drewes Farms Partnership, et al. v. Toledo

Counsel,

Please follow the below link to find the final disclosure of documents for Plaintiff Drewes Farms Partnership pursuant to
the Court's May 20, 2019 order.

https://vorys.sharefile.com/f/foadf925-cb4a-4075-ae21-8bdf1903724b


                              DanklE.Shuey
 VO RYS                       Partner

                              Vora's, Sater, Seymour and Pease LLP
                              52 East Gay Street l Columbus, Ohio 43215

                              Direct: 614.464.8277
                              Fax: 614.719.4616
                              Email: dashuey23voBia.com
                              wwwvorys.coon




From the law offices of Vorys, Sater, Seymour and Pease LLP.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or

                                                                          2
           Case: 3:19-cv-00434-JZ Doc #: 43-1 Filed: 07/15/19 5 of 5. PageID #: 502

privileged material. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please
contact the sender by reply e-mail and destroy all copies of the original
message. If you are the intended recipient but do not wish to receive
communications through this medium, please so advise the sender immediately.
